Eschweiler, J.
A query is made whether the petitioner has resorted to the proper procedu're.
That a writ of prohibition under the general and supervisory jurisdiction of this court is the appropriate method for this court to control the actions of a lower court which has assumed or threatens to assume jurisdiction over a party or of a cause when, as a matter of law, there is a want of such jurisdiction, has been so recently treated that it needs no further discussion. State ex rel. Bergougnan Rubber Corp. v. Gregory, 179 Wis. 98, 190 N. W. 918; State ex rel. Peterson v. Circuit Court, 177 Wis. 548, 556, 188 N. W. 645; State v. Fischer, 175 Wis. 69, 78, 184 N. W. 774; Petition of Inland Steel Co. 174 Wis. 140, 143, 182 N. W. 917.
Here, though the question is not one of want of jurisdiction, but whether an existing jurisdiction should be exercised, yet such two questions are so- nearly akin and the results so alike that the writ of prohibition is a proper remedy in either instance.
The petitioner, Goldwyn Distributing Corporation, a foreign corporation, having voluntarily submitted to the provisions of the statutes of this state, sec. 17705, and having obtained a license permitting it to do business as such in this state under sec. 1770c, has thereby voluntarily submitted itself to the jurisdiction of our courts (sec. 1770e, Stats.; State ex rel. Quinn v. Thompson’s M. F. Co. 160 Wis. 671, 674, 152 N. W. 458; State ex rel. Wis. D. M. Co. v. Circuit Court, 176 Wis. 198, 204, 186 N. W. 732); and no question being here raised as to the legality and regularity of service of process upon it, it is, beyond question, ame*242nable to process, orders, and judgments of the courts of this state.
The jurisdiction of the circuit court is however here invoked by the Dyekman Building Corporation as plaintiff, also a foreign but a non-complying corporation; such plaintiff relying upon a contract for, the breach of which damages are claimed, made in the'city of New York; concerning the leasing and occupancy of real estate there; and the breach occurring if at all in New York; and the petitioner here, defendant below, having, under the showing made, ample property in New York to respond for any damages that may be adjudged against it and with property in this state insignificant in value by comparison.
Being such nonresident, non-complying foreign corporation, it can assert no constitutional right, as might an individual, to resort to the courts of this state for original redress. Whether such a foreign corporation may be permitted to1 become a suitor in the courts of any particular state, provided no question of interstate commerce is concerned, is exclusively a question of public policy to be declared through statute or by judicial decision in each particular state. Munday v. Wis. T. Co. 252 U. S. 499, 503, 40 Sup. Ct. 365; Interstate A. Co. v. Albert, 239 U. S. 560, 568, 36 Sup. Ct. 168. See, also, Canadian N. R. Co. v. Eggen, 252 U. S. 553, 40 Sup. Ct. 402.
It is for the state itself to determine whether it shall open or close its courts to such suitors, and it may impose such terms and conditions upon the right to sue as it may elect. Wyman v. Kimberly-Clark Co. 93 Wis. 554, 559, 67 N. W. 932; State ex rel. Fowler v. Circuit Court, 98 Wis. 143, 156, 73 N. W. 788; Chicago T. & T. Co. v. Bashford, 120 Wis. 281, 284, 97 N. W. 940; Disconto Gesellschaft v. Umbreit, 127 Wis. 651, 660, 106 N. W. 821 (affirmed 208 U. S. 570, 28 Sup. Ct. 337); except, of course, that it may not deny a right to sue in one state upon a judgment obtained in a sister state, that being controlled by the full faith and credit provision in sec. 1, art. IV, U. S. Const. *243Kenney v. Supreme Lodge, 252 U. S. 411, 414, 40 Sup. Ct. 371.
That a court having jurisdiction may nevertheless properly refuse to act under the same in the exercise of judicial discretion under rules of public‘policy is well stated and authorities cited in Arizona C. M. Co. v. Iron Cap C. Co. 233 Mass. 522, 526, 124 N. E. 281, and same case, 236 Mass. 185, 128 N. E. 4.
While, as stated in Chicago T. & T. Co. v. Bashford, 120 Wis. 281 (97 N. W. 940), at p. 284, supra, this state has always recognized as proper public policy the duty to accord to foreign corporations, by comity, full and complete privilege to exercige their corporate franchises within this state, except so far as limited by express legislation, nevertheless we feel that under the express legislative restrictions as to foreign corporations embodied in the legislation covered by sec. 1770& et seq. there is plainly indicated a public policy which authorizes and justifies a denial of the use of our courts to settle such a controversy as is here presented.
Under secs. 1770&, 1770c, and 1770d, Stats., the Dyckman Building Corporation, for default in obtaining a license, is absolutely prohibited from transacting any business in this state. Such legislative declaration of public policy is firmly established in this as well as many other states, and must be enforced though seemingly harsh in its results. Phœnix N. Co. v. Trostel, 166 Wis. 215, 218, 164 N. W. 995.
New York has established the same policy, except that contracts made in violation of their similar statute are voidable only and not void as with us. Mahar v. Harrington Park Villa Sites, 204 N. Y. 231, 234, 97 N. E. 587; Bagdon v. Philadelphia & R. C. & I. Co. 217 N. Y. 432, 436, 111 N. E. 1075. In that state also it is held that a foreign corporation must be engaged in business within that state in order for the courts to exercise jurisdiction over it (Tauza v. Susquehanna C. Co. 220 N. Y. 259, 268, 115 N. E. 915); and while it is recognized that there may be discretionary power in a court to entertain jurisdiction in suits between *244nonresidents where the subject matter is a tort, yet it is held that there is no such discretionary power as to causes of action affecting property or property rights. Davis v. Julius Kessler Co. 118 Misc. 292, 194 N. Y. Supp. 9. That state also, by statute, limits the right to sue foreign corporations. Robinson v. Oceanic Steam Nav. Co. 112 N. Y. 315, 19 N. E. 625.
There being therefore no absolute right in the foreign corporation, Dyckman Building Corporation, as there would be in a citizen of this state or an individual nonresident litigant, to here sue a New York corporation upon the situation in this record presented, we deem it proper to declare that the court below should not proceed further with such litigation. There being here no substantial reason shown why this action should be permitted it ought not to be permitted. Petition of Inland Steel Co. 174 Wis. 140, 144, 182 N. W. 917.
By the Court. — Writ of prohibition granted as prayed for.